Citation Nr: 0910316	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-19 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for tinnitus.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the 
record was held open for 60 days to allow the Veteran to 
submit additional medical evidence.  A private audiogram 
dated in January 2009 was subsequently received at the RO on 
January 26, 2009.  The Veteran did not submit a waiver of RO 
jurisdiction.  As noted, the issue currently on appeal is 
service connection for tinnitus and audiometric findings are 
not considered relevant to this claim.  The Board 
acknowledges that the report indicates the Veteran feels his 
tinnitus in the right ear has worsened and is pulsatile in 
nature.  This evidence shows the Veteran has a current 
diagnosis, which is not in dispute.  Etiology of the 
condition is the primary question in this case and the report 
contains no discussion regarding such.  On review, this 
report essentially duplicates evidence previously of record 
(showing that the Veteran has pulsatile tinnitus) and the 
Board finds that a remand to have the RO consider this 
evidence in the first instance would serve no useful purpose 
and is not required.  See 38 C.F.R. §§ 19.37, 20.1304 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has tinnitus that is related to in-
service noise exposure.  

CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (2008); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in May 2007 that notified the Veteran of the evidence needed 
to substantiate his claim for service connection for 
tinnitus.  This letter advised of the information and 
evidence VA would provide and of the information and evidence 
the Veteran needed to provide.  The letter asked the Veteran 
to submit any evidence in his possession that pertained to 
his claim and provided information regarding how VA assigns 
disability ratings and effective dates.  

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting with 
procuring service records, other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, service personnel records, and VA medical center 
(VAMC) records.  The Veteran submitted an authorization for 
release of records from various private medical providers and 
these records were obtained.  The Veteran was provided a VA 
examination in August 2007 and a medical opinion was 
obtained.  The claims file was available for review.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran contends that he currently has tinnitus related 
to military noise exposure.  At the hearing, he testified 
that he monitored broadcasts and wore a headset 8 to 10 hours 
a day.  He believes his current problems were caused by heavy 
static and noise.  He reported that he first experienced 
noise in his years a few years later and now has constant 
ringing.  He indicated that tinnitus was there the whole time 
but it wasn't confirmed until about 8 or 10 years ago.  He 
testified that he first sought treatment 3 to 4 years after 
discharge and that he was getting frequent ear infections.  
He had surgery in his left ear in approximately 1990 or 1991.  
In various statements, the Veteran argued that he has not had 
any noise exposure post-service that could have affected his 
ears.  

Service records show the Veteran's military occupational 
specialty (MOS) was interpreter and noise exposure has 
previously been conceded by VA.  Service treatment records 
are negative for any complaints of ringing in the ears.  
Record of outpatient service shows the Veteran was treated in 
June 1953 for a painful right ear.  Diagnosis was otitis 
externa - fungus.  Separation examination in September 1953 
noted that the Veteran was currently under treatment for 
external otitis in the right ear.  

Records from Dr. R.K. show the Veteran was seen in 2003 and 
2004 for dizziness, tinnitus, and hearing loss, which was 
likely due to peripherally reduced vestibular dysfunction.  
MRI of the internal auditory canals in April 2003 showed no 
evidence of acoustic schwannoma.  Subsequent MRI in May 2004 
showed no evidence of acoustic neuroma although there was a 
finding of mild sinus inflammatory disease.  Record dated in 
December 2005 notes the Veteran still has a pulsing sensation 
in the right ear, which does not match his pulse.  Impression 
included tinnitus of unknown etiology most likely due to 
cochlear dysfunction with improved vestibular symptoms.  

Record from Dr. R.H. dated in November 2003 shows the onset 
of dizziness and loss of hearing in February 2003.  
Associated symptoms included staggering gait and hissing in 
the right ear.  Symptoms were helped by eye closure and 
Meclizine.  A past medical history of tympanoplasty in the 
left ear was noted.  

Records from Dr. P.M. show treatment for various 
disabilities.  Record dated in March 2007 indicates a ringing 
sensation or actually pulse sensation on the right.  
Objectively, the right ear looked perfect with a nice drum 
and light reflex.  

VA records show the Veteran was seen in December 2006 for 
audiology consult.  Significant medical history included 
tinnitus for 10 to 15 years.  He underwent an ear, nose, and 
throat (ENT) consult in January 2007 and was cleared for 
hearing aids.  Subsequent records show receipt and adjustment 
of the aids.  Additional complaints related to tinnitus were 
not noted.  

The Veteran underwent a VA examination in August 2007.  He 
reported military noise exposure and denied any post-service 
occupational or recreational noise exposure.  He reported a 
history of tympanoplasty on the left.  He denied recent ear 
infections, but reported a history from childhood.  He 
reported constant tinnitus on the right with onset 
approximately 4 to 5 years ago.  He cannot tell if he hears 
it or feels it, but notes that it sounds like his pulse in 
his ear.  The examiner indicated that the Veteran's tinnitus 
was reported to be present for 4 to 5 years and is unilateral 
and pulsatile and was more likely related to a vascular 
condition than his history of noise exposure.

The Board recognizes that the Veteran is competent to report 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  However, the record 
contains inconsistent reports regarding the onset of 
tinnitus.  As noted, the Veteran testified it occurred close 
in proximity to in-service noise exposure while medical 
evidence of record suggests a much later onset.  Given the 
conflicting statements offered by the Veteran as to the onset 
of his symptoms, the Board concludes that there is no 
credible evidence of a continuity of symptomatology.

Furthermore, the medical evidence submitted by the Veteran 
does not relate the tinnitus to in-service noise exposure, 
but rather to other conditions such as cochlear dysfunction, 
peripheral dysfunction, or a vascular condition.  As this 
evidence is consistent with the VA examiner's finding that 
his disability more likely related to a vascular condition 
than his history of noise exposure, the Board concludes that 
the preponderance of the evidence is against the claim and 
the doctrine of service connection is not for application.  
See 38 C.F.R. § 3.102 (2008).  



ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


